PER CURIAM.
Appellant’s bill to enjoin appellees from alleged infringement of letters patent No. 648,309, April 24, 1900, to Spencer, was dismissed for want of equity.
The purposes and character of the device are thus described in the specification:
“When a passenger elevator reaches a landing, the door is often opened to admit passengers while the attendant is still attempting to bring the elevator to the exact level of the floor. In such case, if the elevator is raised slightly above the floor — say two or three inches — a person anxious to get into the elevator can step forward in such a manner that a part of his foot will overhang the edge of the floor and come under the elevator. If the attendant, not seeing this, attempts to lower the elevator, the person’s foot may be seriously injured by being jammed between the elevator and the floor. * * * My invention is intended to guard against such an accident. For this purpose, I provide a guard or riser extending downward from the sill below the floor of the elevator a sufficient distance — say from twelve to eighteen inches — and flush with the front of the sill.”
The claims are as follows:
“(1) An elevator in combination with a guard having a flat exposed surface extending vertically downward from the doorsill flush with the outer edge of said sill, and at right angles to the floor of the elevator, as and for the purposes set forth.
“(2) In combination, an elevator, tread, and guard, said tread being adapted to be attached to the floor of the elevator upon substantially the level thereof, and said guard being adapted to extend downward vertically therefrom in a plane at substantial right angles thereto, and, when the elevator has descended nearly to a level with the floor of the building, to afford a flat, vertical, protecting surface to any object projecting from the floor surrounding the elevator well, as set forth.”
*891The use of “guards or risers” in stairways to prevent persons from thrusting their feet into the openings being common and old, and the employment of a board, or any similar “guard,” being the obvious means to cover a hole, we think the patent is void for want of invention.
The decree is affirmed.